DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: In independent claim 1, the inclusion of limitation, “a plurality of locking blocks are disposed on a first side wall and a second side wall of the opening, the first side wall of the opening is opposite to the second side wall of the opening, the plurality of locking blocks and a side wall of the housing adjacent to the connecting member define a cavity, a top end of the cavity is disposed with a positioning hole, the flip cover is disposed at a first end of the housing away from the connecting member, the flip cover is disposed with a positioning fastener, a position of the positioning fastener corresponds to a position of the positioning hole, the locking plate comprises at least two protruding blocks and a body, the at least two protruding blocks are disposed on two sides of a top surface of the body at intervals and are disposed corresponding to the plurality of locking blocks, the locking plate is slidably disposed in the housing, positions of top surfaces of each of the at least two protruding blocks and positions of bottom surfaces of corresponding locking blocks of the plurality of locking blocks of the at least one fixed plate are overlapped and staggered, and the locking plate is connected to a toilet seat of the toilet by the fixing screw,” along with other claim language was not found or fairly taught by the prior art.  
The closest prior art is to Yang (US 9,144,354) and Vierkant, III et al. (US 7,281,276).  Both references show a locking plate with locking blocks but fail to show the locking blocks as staggered to the locking blocks of fixing plate, further the devices would not accommodate a modification in which the flip cover is disposed at a first end of the housing away from the connecting member as the flip cover of both prior art connects and latches to the lip of the locking plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        4/2/2021